In opposition to defendants’ prima facie showing that plaintiff released her claims against them, plaintiff failed to present any evidence that the release she signed was not “fairly and knowingly made” (see Johnson v Lebanese Am. Univ., 84 AD3d 427, 430 [2011] [internal quotation marks and citations omitted]). *465Plaintiffs claims that as a Czech immigrant with limited English she was taken advantage of by defendants lack merit in any event. According to her own testimony, taken in English in the absence of an interpreter, English is only one of several languages plaintiff speaks; she has written college-level papers in English, translated English for Czech speakers, and communicated with her coworkers and her boyfriend in English. In addition, plaintiff testified that she read the release and did not understand it, but she made no effort to have someone read and explain it to her before signing it (see Shklovskiy v Khan, 273 AD2d 371 [2000]). Accordingly, her claim that she believed she was signing a receipt for the money she was paid does not avail her.
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Saxe, J.E, Friedman, Catterson, Freedman and Manzanet-Daniels, JJ.